DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viancino et al. (US Patent 9,231,414).

As for claims, 1, 3-6, and 8-12, Viancino discloses the invention as claimed, including:
1. (Currently Amended) An electrical system comprising: 
filter]; 
an electrical power supply device connected to the terminals of the capacitor [fig. 1, element 5 and/or 7; abstract; col. 3, lines 30-67; col. 8, line 43-67 power supply which is connected to Cfilter]; 
an electrical power receiving device connected to the terminals of the capacitor to receive the electrical power supplied by the electrical power supply device [fig. 1, element 5; col. 3, lines 47-67]; 
a current-consuming electrical circuit having two interface terminals that are connected, respectively, to the terminals of the capacitor and being configured to consume a current entering via a first interface terminal and exiting via a second interface terminal [Fig. 3, element TD; abstract; col. 4, lines 39-67, element 11], 
wherein the current-consuming electrical circuit consumes the current when the electrical power supply device is connected to the terminals of the capacitor [Fig. 3, element TD; abstract; col. 4, lines 39-67, element 11], and 
wherein the current-consuming electrical circuit includes a transistor arranged such that the consumed current enters via a current input terminal of the transistor and exits via a current output terminal of the transistor [Fig. 3, element TD; abstract; col. 4, lines 39-67, element 11], and wherein the current output terminal is connected to a control terminal of the transistor in order to stabilize the transistor [Fig. 3, element TD; abstract; col. 4, lines 39-67, element 11].  
3. (Currently Amended) The electrical system as claimed in claim 1, wherein the current-consuming electrical circuit includes a resistor connected between the control terminal of the transistor and the first interface terminal [Fig. 3, element Rup].  
claim 1, wherein the current-consuming electrical circuit includes a resistor connected between the current input terminal of the transistor and the first interface terminal [Fig. 3, element Rd].  
5. (Currently Amended) The electrical system as claimed in claim 1, wherein the current-consuming electrical circuit includes a resistor connected between the current output terminal and the second interface terminal [Fig. 3l element Re].  
6. (Currently Amended) The electrical system as claimed in claim 1, wherein the electrical power supply device applies a DC supply voltage [col. 3, lines 30-67; fig. 1, elements 5 and/or 7 - batteries].  
8. (Currently Amended) The electrical system as claimed in claim 1, wherein the electrical power supply device includes one selected from the group consisting of: a battery charger and a battery [fig. 1, elements 5 and/or 7 - batteries].  
9. (Currently Amended) The electrical system as claimed in claim 1, wherein the electrical power receiving device includes one selected from the group consisting of: a battery, an inverter and a DC-to-DC converter [fig. 1, elements 5 and/or 7 – batteries; col. 7, lines 25-53 – DC/DC converter - fig. 1, element 3].  
10. (Currently Amended) The electrical system as claimed in claim 1, wherein the current-consuming electrical circuit is a passive circuit [col. 8, lines 43-67, element 11 – wherein the discharge device comprises a passive circuit].  
11. (Currently Amended) A motor vehicle including an electrical system as claimed in claim 1 [abstract; claim 1].  
12. (Currently Amended) A method for discharging a capacitor having two terminals, comprising: 
and 
when the electrical power supply device is no longer in operation so as no longer to restrict a capacitor voltage (uc) present across the terminals of the capacitor, the current-consuming electrical circuit consumes the current to discharge the capacitor [see as cited in claim 1],
wherein the current-consuming electrical circuit includes a transistor arranged such that the consumed current enters via a current input terminal of the transistor and exits via a current output terminal of the transistor [see as cited in claim 1], and 
wherein the current output terminal of the transistor is connected to a control terminal of the transistor to stabilize the transistor [see as cited in claim 1].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Viancino et al. (US Patent 9,231,414) in view of Meyer, III et al. (US Patent 9,018,865).

As for claims 2 and 7, Viancino discloses the invention substantially as claimed, including the electrical system as cited above in the rejection of claims 1, 3-6, and 8-12.

Viancino does not specifically disclose:
2. (Currently Amended) The electrical system as claimed in claim 1, wherein the current-consuming electrical circuit includes a Zener diode connected between the current output terminal of the transistor and the control terminal of the transistor in order to stabilize the transistor.  

7. (Currently Amended) The electrical system as claimed in claim 6, wherein the DC supply voltage is higher than 300 V.  

Meyer discloses:
2. (Currently Amended) The electrical system as claimed in claim 1, wherein the current-consuming electrical circuit includes a Zener diode connected between the 
7. (Currently Amended) The electrical system as claimed in claim 6, wherein the DC supply voltage is higher than 300 V [col. 2, lines 51-61].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Viancino and Meyer because both Viancino and Meyer provide circuitry within a vehicle in order to discharge a vehicle power supply.  One of ordinary skill in the art would recognize that vehicle batteries provide large battery voltages for the purposes of moving the vehicle and would seek to use circuitry which enables the discharge circuit to effectively and safely discharge vehicle batteries in order to prevent damages to the vehicle or injury to a person [see Viancino col. 1, line 63 – col. 2, line 53].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 3, 2022